Citation Nr: 1822840	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  15-22 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable rating for tinea versicolor claimed as loss of pigmentation in the skin. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for dysentery.

5. Entitlement to service connection for migraine headaches. 

6. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge in August 2015 and the hearing transcript has been associated with the claims file.

A claim for service connection for a specific psychiatric disorder, encompasses all diagnosed mental conditions, which are considered to be a single service connection claim. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's tinea versicolor affected less than five percent of the Veteran's total body and less than five percent of the exposed areas with no more than topical therapy required during the previous 12 month period.

2. The Veteran does not have a current diagnosis of dysentery.

3. A psychiatric disability did not originate in service and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for tinea versicolor are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7820 (2017).

2. The criteria for service connection for dysentery have not been met.  38 U.S.C. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3. The criteria for service connection for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice most recently in November 2012. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to his claims, and the examinations adequately provide the findings necessary to a resolution to the appeal. 

The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran asserts that his tinea versicolor, rated under Diagnostic Code 7820, is more disabling than reflected in his current noncompensable rating.

Diagnostic Code 7820 pertains to infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases), to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7820 (2017).

Dermatitis or eczema affecting less than five percent of the entire body or less than five percent of exposed areas, and; requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7806. 

An August 2013 VA examination report shows that the Veteran was diagnosed with a fungal condition in the 1970s and photosensitivity of skin in August 2013. During the examination the Veteran reported that he has experienced photosensitivity to sun exposure and has tended to sunburn easily. No specific loss of pigmentation or vitiligo were noted. The Veteran denied any recurrent rash or skin lesions. There were no other particular skin problems noted and no other particular history of skin problems noted. There was no scarring of the face, no malignant skin neoplasms, and no systemic manifestations due to any skin diseases. The examiner reported that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin conditions. Physical examination of the skin showed that none of the total body area or exposed area was affected by a skin condition. The examiner noted that the Veteran's skin was essentially normal with no pigmentation evident, with no vitiligo noted. Additionally, there were no suspicious lesions evident and no rash noted on examination. No evidence of ongoing fungal condition of the skin was noted. 

A May 2015 VA examination report notes that in March 2015 the Veteran submitted a photograph for a lesion that was diagnosed as dermatitis and was prescribed clobetasol propionate 0.05 percent OIT. The Veteran reported the condition onset 2 weeks prior and it was present on his left forearm, left wrist, right wrist, and three spots on the dorsum of right hand. The lesions on the dorsal aspect of left forearm and left wrist totaled 10 to 12, round slightly elevated macular. On the dorsal aspect of right wrist and right hand, about 5 to 6 lesions were noted. There was no loss of pigmentation. The examiner noted that the Veteran was treated with topical medication in the past 12 months, noted as a topical corticosteroid used for 6 weeks or more, but not constant. The visible skin condition was noted to affect lest that 5 percent of the total body area and it was diagnosed as dermatitis. 

The Board finds that the Veteran's tinea versicolor more nearly approximates the criteria contemplated by a noncompensable rating. The evidence shows that the Veteran's skin disorder affects less than 5 percent of the exposed body and does not require treatment other than topical therapy. The evidence does not show that the Veteran's skin disorder affects at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period to warrant a 10 percent rating.

Thus, an initial compensable rating for tinea versicolor is not warranted.

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2017).

Service Connection- Dysentery

The Veteran asserts that he has dysentery that had its onset and was caused by active service. 

The Board notes that a review of the Veteran's service treatment records shows that at various points in service the Veteran was assessed with nausea, vomiting, and diarrhea. A review of the Veteran's separation report shows no diagnosed dysentery condition. Additionally, a review of the Veteran's post service VA treatment records shows no treatment or diagnosis of dysentery.

The only evidence of record is from the Veteran's own lay statements and testimony, in which he contends that he has had dysentery since service. 

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In the present case, dysentery is not simple to diagnose. The diagnosis of a dysentery requires medical knowledge and testing to determine a diagnosis, which medical knowledge the Veteran has not shown he possesses. Accordingly, the Veteran is not competent to establish a diagnosis for his claimed dysentery. 

In the absence of proof of a current disability, there is no valid claim of service connection. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of a claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).

The record does not demonstrate that the Veteran has a current dysentery condition. The threshold element of a service connection claim (a current disability) has not been met; therefore, service connection for dysentery must be denied. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the claim for service connection for dysentery, the benefit of the doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection- Psychiatric Disorder to include PTSD

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f) (2017). The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM).  

The Veteran has reported that he has PTSD due to witnessing the murder of a Thai national while on active service. 

A review of post-service VA treatment records shows no treatment or diagnosis of a psychiatric disorder. 

An August 2013 VA examination report shows that the examiner reported that the Veteran did not meet the DSM-IV criteria for PTSD or any other mental disorder that conforms to the DSM-IV. The examiner reported that the Veteran did not report any significant traumatic events including during his active service. The Veteran reported that the worst event that did occur during active service was receiving notification that his spouse had filed and received a divorce while he was stationed in Thailand. The examiner remarked that none of the PTSD criteria was met. 

Initially, with respect to a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In particular, aside from credible evidence of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) is required, and competent evidence of a nexus between current PTSD and a verified in-service stressor.  38 C.F.R. § 3.304(f) (2017); Cohen v. Brown, 10 Vet. App. 128 (1997). In this case, there is no evidence that the Veteran was ever diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a) under the DSM. Most notably the August 2013 VA examiner specifically reported that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis. Consequently, the Board finds that the criteria for service connection for PTSD are not met. Additionally, the examiner also reported that the Veteran did not have a current diagnosis of a mental condition. 

The only evidence of record is from the Veteran's own lay statements and testimony, in which he contends that he has a psychiatric disorder to include PTSD due to active service. 

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In the present case, a psychiatric disability to include PTSD is not simple to diagnose. The diagnosis of a psychiatric disability requires medical knowledge and testing to determine a diagnosis, which knowledge the Veteran has not shown he possesses. Accordingly, the Veteran is not competent to establish a diagnosis for his claimed psychiatric disorder to include PTSD. 

In the absence of proof of a current disability, there is no valid claim of service connection. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of a claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).

The record does not demonstrate that the Veteran has a current acquired psychiatric disorder. The threshold element of a service connection claim (a current disability) has not been met; therefore, service connection for an acquired psychiatric disorder to include PTSD must be denied. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder to include PTSD, the benefit of the doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable rating for tinea versicolor claimed as loss of pigmentation in the skin is denied. 

Entitlement to service connection for dysentery is denied.

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.


REMAND

The Veteran asserts that his bilateral hearing loss and tinnitus are a result of noise exposure during service. Specifically, he submits that during active service he was exposed to acoustic trauma as from patrolling the flight line in his duties that consisted of providing security patrols on base.

At an August 2013 VA examination, the Veteran was diagnosed with bilateral hearing loss. However, the examiner found that because the Veteran had normal hearing noted in his service treatment records and no reports of hearing loss or tinnitus during service, it was therefore less likely than not that bilateral hearing loss was related to active service. Here, the Board finds that the examiner essentially concluded the Veteran's hearing loss was not related to his military service because his hearing acuity was within normal limits at separation. However, the United States Court of Appeals for Veterans Claims has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the veteran experienced no in-service loss of hearing acuity. Hensley v. Brown, 5 Vet. App. 155 (1993). Thus, the August 2013 VA examination is inadequate.

Regarding tinnitus, the Board finds that this issue is intertwined with the bilateral hearing loss claim, and therefore must be remanded as well.

Regarding the Veteran's claim for entitlement to service connection for migraine headaches, the Board find that a new VA examination is warranted as the November 2013 VA examination report only provided an etiology opinion concerning the tumor of the head but as noted during the Veteran's Board hearing before the undersigned, the Veteran claimed migraine headaches was the disability he was claiming. Therefore, the Veteran must be schedule for a VA examination concerning his claim for service connection for headaches. 

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Copies of pertinent updated treatment records should be obtained and added to the claims file,

2. Following completion of the above, schedule the Veteran for a VA audiology examination to assess the current nature and etiology of his bilateral hearing loss and tinnitus. The electronic claims file must be made available to the examiner for review of pertinent documents therein. All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail. The examiner must consider the Veteran's account of when he first noticed bilateral hearing loss and tinnitus. The examiner is asked to address the following with a complete rationale for any opinion provided:

	A) Is it at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss began in or is otherwise related to service, to include excessive noise exposure during service? The examiner is reminded that normal hearing at separation is not, in and of itself, sufficient rationale to conclude that any current hearing loss is not related to in-service noise exposure.

B) Is it at least as likely as not (50 percent or greater probability) that any current tinnitus began in or is related to service, to include excessive noise exposure during service? The examiner is reminded that normal hearing at separation is not, in and of itself, sufficient rationale to conclude that any current tinnitus is not related to in-service noise exposure.

3. Schedule the Veteran for a VA examination to determine the etiology of his diagnosed migraine headache condition. The examiner must review pertinent documents in the claims file and must note that review in the report. All indicated tests should be accomplished, and all clinical findings reported in detail. The examiner should clearly set forth the rationale for all opinions expressed. 

The examiner must consider the Veteran's statements regarding the continuity of symptomatology from his time in service to the present. Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed migraine headache condition was incurred in or is otherwise related to the Veteran's active service. The examiner must consider the Veteran's documented in-service symptoms of headaches and head injuries and must comment as to whether those symptoms indicate an onset of migraine headaches during active service. A complete rationale for all findings must be expressed in the examination report.

4. Then readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


